Citation Nr: 1443826	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-29 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint disease of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to December 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a June 2014 Videoconference hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record.  

VA processed this claim electronically with the Veterans Benefits Management System (VBMS) and "Virtual VA," highly secured electronic repositories used to store and review documents involved in the claims process.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the hearing, the Veteran indicated there were outstanding treatment records from the Nashville, Tennessee VA Medical Center related to a 1970s surgical procedure on his left knee.  Since the surgery occurred within two years of the Veteran's service separation, the Board finds these records are pertinent in adjudicating the Veteran's service connection claim and must be obtained. 

If these records are located and associated with the file, another addendum opinion should be provided considering all evidence of record. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain records pertaining to the Veteran's 1976/1977 left knee surgery performed at the Nashville, Tennessee VA Medical Center.  Due to the age of these records, any search should include not only the VAMC directly, but also a search of the National Archives and Records Administration (NARA) or any other appropriate custodian.  

All efforts must be documented in the record, and must include specific requests to search and/or recall any archived or otherwise stored records.  If these records are not available, the VAMC must certify as such, to include a statement that retired records were searched.

2.  If records are obtained from the above search, have the June 2011 VA joints examiner, or any other appropriate examiner, review the evidence of record and provide an opinion as to the following: 

Is it as likely as not (50 percent or greater) that the Veteran's currently left knee disability was caused or aggravated (worsened) by his active service, specifically drills performed during boot camp?

A complete rationale is required for all opinions rendered. The opinion should address the particulars of the Veteran's medical history and the relevant medical evidence as applicable to this claim.  

3.  Then, readjudicate the Veteran's claim on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



